Citation Nr: 0525007	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hearing loss 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.
.

FINDINGS OF FACT

1.  A chronic low back disorder was not present in service or 
initially manifested until many years after service, and the 
medical evidence of record does not establish any etiological 
relationship between the veteran's current low back disorder 
and his military service.

2.  A hearing loss was not present in service or initially 
manifested until many years after service, and the medical 
evidence of record does not establish any etiological 
relationship between the veteran's current hearing loss and 
his military service.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1110, 1112, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2004).

2.  A hearing loss was not incurred in or aggravated during 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claims by correspondence dated in April and 
November 2002, and by a July 2003 statement of the case 
(SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the aforementioned 
correspondence, what information and evidence was needed to 
substantiate his claims.  They also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  The correspondence advised him 
what information and evidence would be obtained by VA, 
namely, medical records, employment records, and records from 
other Federal agencies.  The July 2003 SOC notified the 
veteran of the information and evidence needed to 
substantiate the claims and addressed the VCAA "fourth 
element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided opportunities to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable. 

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  The Board notes that specific medical etiology 
opinions were not obtained in this case; however, the veteran 
has identified no specific event, injury, or disease in 
service related to the claimed disabilities.  In the absence 
of evidence of an established event during service, the Board 
finds the available medical evidence is sufficient for an 
adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual background.  The service medical records are negative 
for any complaints, findings or diagnoses of any low back 
injury or hearing loss.  The veteran's August 1967 
preinduction examination and September 1969 separation 
examination do not contain any back complaints.  They also 
reflect that the veteran's hearing was within normal limits, 
as follows:




HERTZ



Aug.  
1967
500
1000
2000

4000
6000
RIGHT
0
0
0
0
0
5
LEFT
15
5
0
0
0
0
Sept. 
1969


HERTZ



RIGHT
5
5
5
N/A
-5
-
LEFT
20
5
0
N/A
-5
-

 
In February 2002, the veteran filed a claim for service 
connection for a hearing loss disorder and back disorder.  He 
noted that he had received treatment in service, and was 
currently receiving treatment through the San Juan VAMC.

An August 2000 San Juan VAMC clinical entry noted it was the 
veteran's first visit.  He reported complaints of hearing 
loss since 1969 and left ear tinnitus.  The examiner noted 
decreased gross hearing in the right ear. 

A September 2001 San Juan VAMC clinical entry noted 
complaints of low back pain for three weeks.  The veteran was 
wearing a back brace and taking Tylenol.  The examiner noted 
that the veteran was ambulatory and in no apparent distress.   
There was tenderness along the paraspinal muscles in the 
lumbar area, right less than left.  The diagnosis was an 
acute exacerbation of the lumbar back.

A February 2002 VAMC clinical entry noted complaints of low 
back pain for three weeks with numbness and weakness of the 
left leg.  There was no trauma or fall noted.  The examiner 
noted marked tenderness, left sciatic notch, straight leg 
positive.  The diagnosis was an acute exacerbation of the low 
back with radicular signs.  Rule out (RO) lumbar 
radiculopathy and herniated nucleus pulposus (HNP)

A May 2002 VAMC clinical entry noted that the results of a 
March 2002 MRI revealed mild straightening of the normal 
lumbar lordosis raising the possibility of lumbar muscle 
spasm.  Mild deossification was noted at L2-L4 and L5-S1.  
There was no evidence of spondylolisthesis.  The spinal canal 
space was ample.  Mild concentric disc bulging was noted from 
L3 to S1.  Posterior disc protrusion in the middle location 
was seen at L5-S1 without significant impingement upon the 
spinal sac.  Mild degenerate changes were noted.  The 
impression was, suspected lumbar muscle spasm, and mild 
degenerative changes, lumbar spine

A September 2002 VAMC clinical entry noted that the back pain 
had worsened and the veteran had not worked for 2 weeks.  The 
veteran also complained of neck pain with limited motion, and 
numbness of his hands and pain.  

In a September 2002 rating action, service connection was 
denied for a back disorder as well as for a hearing loss 
disorder.  In making that determination the RO noted that the 
records did not reveal treatment in service for a low back 
condition or for a hearing disorder.  The veteran had only 
been treated by the VAMC for chronic low back and other 
complaints, which were noted not to be service related.  The  
veteran had not been shown to have been treated by the VAMC 
for any hearing loss disorder.

The RO requested the veteran to submit any additional 
evidence of treatment to support his claims.  In an August 
2003 memorandum the veteran noted that all of his treatment 
had been through the San Juan VAMC.  The Board notes that 
this evidence is already of file and notes that his first 
visit was in August 2000.


Legal Criteria and Analysis.   In general, service connection 
may be established for a disability resulting from an injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  VA regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  If 
a veteran served 90 days or more during a period of war or 
after December 31, 1946, and sensorineural hearing loss and 
arthritis become manifest to a degree of ten percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, and § 4.86.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Low Back Disorder.   Although the veteran contends that his 
low back disorder is related to his military service, the 
service medical records are negative for reference to any 
complaints or findings of a low back condition.  In September 
1969, when examined for separation no low back disorder was 
noted.  

The evidence on file does not show that the veteran had 
complaints of a low back disorder in service or within any 
presumptive period after service.  Post service medical 
records are silent for a low back complaint until a VA 
clinical record in September 2001, almost 32 years after 
service.  This report noted a history of low back pain for 
only three weeks.  

Recognizing the veteran's current diagnosis of a low back 
disorder the Board places significant probative value on the, 
at a minimum, about 32-year gap between discharge from 
military service and complaints of his low back pain and 
finds that the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1969 and the 
veteran's first complaints in September 2001.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's low 
back disorder to active military service.  The mere 
contentions of the veteran as to a medical nexus, no matter 
how well meaning, without supporting medical evidence that 
would etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection. Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, the Board places greater probative value on the lack 
of post-service treatment for many years after service 
separation, and the absence of medical evidence establishing 
a nexus between military service and the veteran's current 
complaints.  As such, the claim for service connection for a 
low back disorder must be denied.

Hearing Loss.  The veteran essentially contends that he was 
treated for hearing loss in service, and was receiving 
treatment for it through the San Juan VAMC.  Although the 
veteran contends that he has a hearing loss related to his 
military service, the service medical records are negative 
for reference to any complaints or findings of hearing 
difficulty.  In September 1969, when examined for separation, 
his hearing was within normal limits for VA purposes and an 
ear abnormality was not reported.  

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  In this case, 
however, evidence of a hearing loss disability was not noted 
until August 2000, about 31 years after his release from 
service.  The veteran has been requested to submit evidence 
in support of his claim by the RO but has failed to do so.  
Other than submitting the initial claim for hearing loss, he 
has submitted no information to support his claim.  

More cooperation is required from the veteran with regards to 
the requested evidence.  The Board must emphasize for the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  In the absence of corroborating 
evidence, service connection for a hearing loss disorder must 
be denied.

In the opinion of the Board, any hearing loss disability 
currently identified is too remote in time to support a 
finding of in-service onset, particularly given the fact that 
the veteran was examined upon separation, and no chronic 
hearing disorders were identified.  Additionally, the multi-
year gap between military discharge in 1969 and the earliest 
post-service evidence of any current hearing disability 
weighs against the veteran's claims.  See Maxson, 230 F.3d at 
1333.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for hearing loss.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

In sum, the Board places greater probative value on the 
service medical records which reflect that the veteran's 
hearing was within normal limits when he was examined prior 
to release from service, the lack of post-service 
documentation of complaints or treatment for hearing loss 
until August 2000, and the absence of persuasive medical 
evidence establishing a nexus between military service and 
the veteran's current hearing loss.  As such, the claim for 
service connection for a hearing loss disorder must be 
denied.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a hearing loss disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


